DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “wherein the base portion is dimensioned to attach to a threshold of the access door in such a way that the wedge does not protrude from any side thereof”. This renders the claim indefinite, as the phrase “wherein the base portion is dimensioned to attach to a threshold of the access door in such a way that the wedge does not protrude from any side thereof” is vague and unclear, as it is unclear exactly what structure the term “thereof” is referring to. Appropriate correction is required. 
Claim 6 recites “so that the wedge does not protrude from any side thereof”. This renders the claim indefinite, as the phrase “does not protrude from any side thereof” is vague and unclear, as it is unclear exactly what structure the term “thereof” is referring to. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102a1 as being anticipated by McCallister (US 2019/0136593).
Regarding claim 1, McCallister discloses a wedge for keeping an access door of an appliance ajar (See Figures 10-19) , comprising: an upper portion (Figures 10-17, considered portion including at least elements 68, 16a, 12a, 18a, 14a, 26a, 74, 28a, 72, 76, 62a, and 88)   having non-planar shape; a base portion (Figures 10-17, considered area of at least element 82) having a planar shape (Figure 13, area of element 80 is considered to be planar); a magnet (Figures 13-16, element 34a) disposed along the base portion; and the upper portion and the base portion made from a material having impact dampening properties (See paragraph [0049], “The appliance door holder 10 can be made of plastic, wood, natural and synthetic rubber, composites, combinations thereof, or other material(s) compatible with the appliance 32. In one embodiment, the appliance door holder 10 is formed of a thermoplastic. Nonlimiting examples of suitable thermoplastics include acrylic, polyethylene, polypropylene, polystyrene, and polyvinyl chloride”. Examiner notes that each of “plastic, wood, natural and synthetic rubber, composites, combinations thereof” are considered to have “impact dampening properties”). 
Regarding claim 2, McCallister discloses wherein the magnet is between the upper portion and the base portion (This configuration is illustrated in Figures 15-17).  
Regarding claim 3, McCallister discloses wherein the magnet is embedded in the wedge (See Figures 13-16, multiple element 34a is considered to be “embedded” within the assembly). 
Regarding claim 4, McCallister discloses comprising a cavity (See at least Figure 16, element 34a is removably housed in cavity between elements 62a and 82) between the upper portion and the base portion, wherein the magnet is removably housed
Regarding claim 5, as best understood, McCallister discloses [wherein the base portion is dimensioned to attach to a threshold of the access door in such a way that the wedge does not protrude from any side thereof]*.  
Examiner’s note: *The above/below statements in brackets are examples of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of “a wedge”, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the wedge disclosed by McCallister is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Regarding claim 6, McCallister discloses a method of selectively keeping an access door of an appliance open at a minimum angle of incidence relative to appliance, comprising: providing the wedge of claim 5; selecting a location along the . 

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Duff et al. (US 2011/0254293) (hereinafter Duff).
Regarding claim 1, Duff discloses a wedge for keeping an access door of an appliance ajar, comprising: an upper portion (Figure 2, considered combination of elements 26 and 28) having non-planar shape; a base portion (Figure 2, element 30) having a planar shape (Figure 2, element 30 includes several planar surfaces, and therefore is considered to “have a planar shape”); a magnet (Figure 2, element 32) disposed along the base portion; and the upper portion and the base portion made from a material having impact dampening properties (See paragraph [0020], “Tool 10 can be formed from hardened rubber”.  Examiner notes that “hardened rubber” is considered to have “impact dampening properties”). 
Regarding claim 2, Duff discloses wherein the magnet is between the upper portion and the base portion (See Figures 2 and 4).
Regarding claim 5, Duff discloses wherein the base portion is dimensioned to attach to a threshold of the access door in such a way that the wedge does not protrude from any side thereof (See Figure 6, Examiner notes that element 10 is directly attached to door frame and does not protrude from any side of the door frame).
Regarding claim 6, Duff discloses selecting a location along the threshold relative to an attachment point of the access door to the appliance to achieve said minimum angle of incidence; and placing the base portion along said location so that the wedge does not protrude from any side thereof (See Figure 6).   

Claims 1-3 are rejected under 35 U.S.C. 102a1 as being anticipated by KR101503393.
Regarding claim 1, KR101503393 discloses a wedge for keeping an access door of an appliance ajar, comprising: an upper portion (Figure 2, element 10) having non-planar shape; a base portion (Figure 2, element 20) having a planar shape; a magnet (Figure 2, element 21) disposed along the base portion; and the upper portion and the base portion made from a material having impact dampening properties (Examiner notes that the material of the upper portion and base portion necessarily has “impact dampening properties”).  
Regarding claim 2, KR101503393 discloses wherein the magnet is between the upper portion and the base portion (See Figure 2).  
Regarding claim 3, KR101503393 discloses wherein the magnet is embedded in the wedge (See Figure 2).  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634